Exhibit 10.10

CONFIDENTIAL TREATMENT REQUESTED

RESEARCH AND LICENSING AGREEMENT

between

 

Technische Universität München

(Munich Technical University),

represented by its President,

 

Executory:

Prof. Dr. Arne Skerra

Chair of Biochemistry

An der Saatzucht 5

D-85350 Freising/Weihenstephan

 

(hereinafter referred to as the UNIVERSITY)

and

 

Pieris AG

 

Lise-Meitner-Str. 30

 

D-85354 Freising

 

(hereinafter referred to as PIERIS)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

PREAMBLE

The Parties are jointly conducting research aimed at gaining fundamental
insights in the realm of anticalins and lipocalins. To that effect the Parties
signed a Research and Licensing Agreement on 26 June / 04 July 2003[***].

The UNIVERSITY, Chair of Biochemistry, Prof. Skerra, maintains cooperative
research relations on the subject of this Agreement [***] who, inter alia,
[***], while under this Agreement, against payment of licence fees, UNIVERSITY
grants licences or assigns to PIERIS patent rights to be obtained or already
secured by UNIVERSITY in connection with this research activity. PIERIS
endeavours to commercially exploit the knowledge thus acquired and patents
granted.

Both Parties understand that, before the object of this Agreement can be
marketed, PIERIS will have to expend substantial future research efforts and
financial means above and beyond this Agreement.

§ 1

OBJECT OF THE AGREEMENT

 

1.1 The object of this Agreement is a joint research effort aimed at optimising
the anticalin technology developed by Prof. Skerra for deployment in
therapeutic, prophylactic and diagnostic applications and as research reagents
and, beyond that, at gaining fundamental insights in the realm of anticalins and
lipocalins. For the purpose of this research, the Parties are conducting joint
research projects (hereinafter the “PROJECTS”), initially defined in more detail
in Appendix 1 and subject to updates as a function of the progress of the
project.

 

1.2 As set forth in § 4, PIERIS shall provide UNIVERSITY with funding for the
execution of the PROJECTS.

§ 2

COOPERATION BETWEEN UNIVERSITY AND PIERIS

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 2 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.1 The Parties to this Agreement concur that the success of the project depends
in large measure on cooperation in mutual trust and on a regular exchange of
information. Both Parties therefore agree to vigorously promote the project by
discussing their activities and exchanging their experiences.

 

2.2 The Parties to the Agreement concur that it is necessary to adhere as much
as possible to the PROJECTS, described in some detail in Appendix 1, both in
terms of substance and schedules, but that they must remain flexibly adjustable
in view of the dynamics of the development. Such adjustments shall be made in
the course of periodic progress meetings on the occasion of which the next
project steps shall also be determined. The results shall be defined in dated,
consecutively numbered minutes, signed by both Parties and integrated as updates
to Appendix 1 of this Agreement. On the part of the UNIVERSITY, such updates
shall be within the purview of Prof. Dr. Arne Skerra.

§ 3

THE UNIVERSITY’S CONTRIBUTION

 

3.1 For subject research under this Agreement, the UNIVERSITY, Chair of
Biochemistry, Prof. Skerra, shall cooperate [***] throughout the duration of the
project, collaboration with non-commercial parties excepted. Within the scope of
this cooperation the UNIVERSITY shall make everything available that is required
for the research hereunder and for the fulfilment of this Agreement, in
particular the necessary equipment as well as the findings and insights gained
to date.

 

3.2 The UNIVERSITY commits itself to having the PROJECTS carried out by at least
[***] or, alternatively, by [***]. The extent of the activities will be
determined by the respective update to Appendix 1.

 

3.3 These activities shall be supervised by Prof. Dr. Arne Skerra, Chair of
Biochemistry at the Technical University in Freising/Weihenstephan. Prof. Skerra
will perform his activities within the scope of the research project without
basing it on any employment status with PIERIS. [***].

 

3.4 The UNIVERSITY and its associates shall make every effort, in due
consideration of the latest scientific findings, to advance the project to the
best of their ability.

 

3.5 On at least [***] basis the UNIVERSITY shall prepare a written summary of
the project status attained, indicating the deployment of personnel and
materials, and submit these reports to PIERIS.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 3 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.7 Both Parties concur that the data, MATERIALS or patents conveyed by
UNIVERSITY to PIERIS within the scope of this Agreement shall [***] in
accordance with [***]. In the event of [***] UNIVERSITY shall [***]. Independent
thereof, UNIVERSITY shall [***].

§ 4

PIERIS’ CONTRIBUTION

 

4.1 As its contribution to the funding of the cost of personnel and materials
incurred by Prof. Skerra’s work group in connection with the PROJECTS, PIERIS
shall allocate to the UNIVERSITY the total amount of EUR[***] for PROJECT [***]
during the period [***], [***] EUR[***] at the [***]. PIERIS shall remit all
payments, identified by an accounting entry code to be provided by the
UNIVERSITY in each case and with the annotation “Chair of Biochemistry, Prof.
Dr. Skerra”, into account number [***]. The payee and owner of that account is
[***].

 

4.2 The Parties to this Agreement concur that the PROJECTS described in more
detail in Appendix 1 hereto shall be adhered to as much as possible in terms of
substance and target dates. PIERIS expressly abstains from committing [***]
extending beyond the term of this Agreement. PIERIS is aware, however, of the
fact that [***]. In the event of a premature cancellation of this Agreement
brought about by PIERIS, PIERIS shall [***] stated under 4.1.

 

4.3 To the extent that within the scope of the PROJECTS and as agreed with
PIERIS, joint work sessions or the support services to be provided by the
UNIVERSITY involve travel expenses, PIERIS shall reimburse the UNIVERSITY [***].

§ 5

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 4 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIALITY

 

5.1 Each Party to this Agreement agrees to treat as confidential vis-à-vis third
parties all documentation and other data received from the respective other
Party as well as the results achieved within the scope of this project and the
MATERIAL made available by the respective other Party and developed MATERIAL
(information), subject to the provisions of § 5.3 and § 5.4, and to publish them
only with the prior consent of the respective other Party to this Agreement. The
Parties to the Agreement shall limit the dissemination of data to the group of
persons participating in the project. This obligation shall not apply if the
information was (i) verifiably available to the recipient prior to the date of
this Agreement, was in the public domain or was generally accessible prior to
the publication; or (ii) essentially corresponds to data disclosed or made
accessible to the recipient at any given time by an authorised third party; or
(iii) the data are verifiably based on an independent development made by the
recipient.

 

5.2 Each Party to this Agreement shall make certain that the persons engaged in
this project, including in particular Prof. Skerra, are made aware of, and
consent to, the conditions of this Agreement, especially with regard to the
confidentiality obligation. Each Party hereto agrees to have all persons
involved in the project sign a corresponding confidentiality undertaking
(Appendix 2), providing the respective other Party with a copy thereof prior to
the inception of the project.

 

5.3 For PIERIS the confidentiality-related provisions of this § 5 shall not be
applicable to the extent that the information-related MATERIAL had been turned
over to PIERIS or the information-related patents were transferred to PIERIS by
way of assignment or licensing or if the release of the information to potential
or current investors is desirable or otherwise customary. PIERIS may share the
information with sub-licensees or collaborative partners only if these commit to
the customary extent of confidentiality or if the UNIVERSITY waives the
confidentiality requirement.

 

5.4

UNIVERSITY shall not pass on to third parties biological material previously or
subsequently given to it by PIERIS or any biological material generated within
the scope of this Agreement. UNIVERSITY shall bring this obligation to the
attention of its co-workers who are involved in the research project under this
Agreement. The exceptional release of biological material to third parties by
UNIVERSITY shall require a written consent via a Material Transfer Agreement,
attached hereto as Appendix 4. Upon request by PIERIS, the transfer of
biological material from PIERIS to UNIVERSITY shall also be documented in
writing by way of a Material Transfer Agreement. In that case, clause 6

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 5 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  of the Material Transfer Agreement per Appendix 4 shall not apply to the
relationship between UNIVERSITY and PIERIS with regard to material which was
transferred during the PROJECT PHASE per § 8.1. Per mutual consent, both Parties
shall be able to modify Appendix 4 in individual cases or to waive the use of
Appendix 4.

§ 6

PUBLICATIONS

 

6.1 The Parties concur that the objective of their cooperation consists in the
development of exploitable inventions and their protection through patents or
other intellectual property rights. Patent protection, however, can only be
obtained if at the time the application is filed the novel realisations have not
yet been published. On the other hand, the UNIVERSITY and its participating
co-workers have an interest in publishing the results achieved and scientific
knowledge gained at the University during the cooperative activity.
Nevertheless, patent applications planned by PIERIS or the UNIVERSITY on the
object of the research or this Agreement must not be jeopardised by
prepublications prejudicial to novelty.

 

6.2 UNIVERSITY agrees that, when publishing scientific papers including
dissertations, it will take PIERIS’ interests into account. Therefore, [***]
prior to such publication, UNIVERSITY shall submit to PIERIS the text of the
intended publication or dissertation. Upon request by PIERIS, both Parties shall
deliberate a wording that satisfies the interests of both Parties.

 

6.3 PIERIS agrees to review the proposed publications (manuscripts) with regard
to prepublication [***] within [***] and to correspondingly advise UNIVERSITY of
its position. If after expiration of [***] UNIVERSITY has not received a written
position statement from PIERIS, PIERIS’s consent regarding publication shall be
deemed to have been given, provided PIERIS has at least acknowledged to
UNIVERSITY, in writing, the receipt of the publication proposal. After the
expiration of [***] from its submittal to PIERIS, the manuscript may be
published irrespective of any consent by PIERIS. Dissertations, however, may in
any event be published after expiration of [***] from submittal to PIERIS.

 

6.4 If so requested by it, publications shall name PIERIS as a co-initiator and
sponsor of the study.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 6 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

§ 7

USE RIGHTS, INTELLECTUAL PROPERTY RIGHTS

 

7.1 In accordance with this § 7, UNIVERSITY shall assign to PIERIS the property
as well as the right to use all material results of its work (MATERIAL).
MATERIAL as defined for the purpose of this Agreement shall include all
biological and other materials, records, laboratory books, data and other
relevant activity results, the reports and documents generated as well as the
copyrights on these, derived within the scope of the PROJECTS per 1.1. To the
extent that UNIVERSITY is required by law to store or archive parts of the
MATERIALS, PIERIS grants UNIVERSITY proprietary rights restricted to that
purpose.

 

7.2 In addition, UNIVERSITY assigns the right to use all non-patentable
expertise, know-how and all other intangible results generated within the
framework of the projects.

 

7.3 The Parties concur that (i) in the course of the PROJECTS, inventions and
thus rights to patents (intellectual property rights) may be generated and that
(ii) the Parties shall be entitled to these rights as follows:

 

  (a) PIERIS INVENTIONS

Inventions made exclusively by PIERIS employees (hereinafter “PIERIS
INVENTIONS”) shall belong exclusively to PIERIS;

 

  (b) JOINT INVENTIONS

Inventions made by both PIERIS employees and UNIVERSITY personnel (including
Prof. Dr. Arne Skerra) with at least [***] inventive contribution by PIERIS
employees (hereinafter “JOINT INVENTIONS”) shall be exclusively credited to
PIERIS. To that effect, under this § 7, the UNIVERSITY hereby assigns in advance
its proportional rights in such JOINT INVENTIONS to PIERIS.

 

  (c) UNIVERSITY INVENTIONS

Inventions made exclusively by UNIVERSITY personnel or inventions in which the
inventive contribution by PIERIS employees is [***] (hereinafter “UNIVERSITY
INVENTIONS”) are credited to the UNIVERSITY with the proviso

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 7 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

that, by advance assignment per this § 7, the UNIVERSITY grants PIERIS exclusive
rights to use these UNIVERSITY INVENTIONS.

In the event that controversies regarding the proportional inventive
contribution cannot be resolved, the case shall be decided by an arbitration
tribunal according to § 11.3.

 

7.4 In exchange for participation in accordance with the licensing model per § 9
under the Research and Licensing Agreement of [***], extended and modified by
the Amended and Continued Agreement of [***] and incorporated in this present
Agreement, UNIVERSITY has legally assigned to PIERIS the rights to patent [***],
already applied for by PIERIS, retroactively to [***] and to [***] (see Appendix
5.1). In addition, in exchange for participation in accordance with the
licensing model per § 9, UNIVERSITY is hereby assigning the patent rights,
already applied for by PIERIS, to “[***]” (see Appendix 5.1). For these rights,
PIERIS has defrayed all application, maintenance and internal administrative
costs in the past and shall cover them in the future as well. Furthermore, in
exchange for participation in accordance with the licensing model per § 9 of
this Agreement, the University hereby grants PIERIS an exclusive licence,
unlimited in time and geography, and revocable only per §§ 8.2, 8.3,
sub-licensable and freely transferable, for the use of the patent rights under
“[***]” (see Appendix 5.2), with the proviso that the rights of [***] project,
derived from the [***]”, especially with regard to [***], shall be protected and
shall take precedence over this present Agreement.

 

7.5 In accordance with this § 7, UNIVERSITY shall inform PIERIS of additional
inventions and developments within the scope of the PROJECTS, granting PIERIS an
exclusive licence, unlimited in time and geography, and revocable only per §§
8.2, 8.3, sub-licensable and freely transferable, on new UNIVERSITY INVENTIONS
per § 7.3 c). In addition, UNIVERSITY shall assign to PIERIS the entirety of its
share in JOINT INVENTIONS per § 7.3.b). In exchange, PIERIS shall pay royalties
per § 9.

 

7.6 On licensed UNIVERSITY INVENTIONS and assigned JOINT INVENTIONS, PIERIS
shall grant the UNIVERSITY and its participating co-workers a free,
non-transferable, non-exclusive research and teaching licence subject to the
provisions of the confidentiality undertaking (co-worker declaration) and, to
the same extent, the right to use all activity results. This precludes the right
to perform contract research for third parties as well as any research projects
and cooperative research activities that would involve the transfer of research
results to commercial third parties.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 8 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.7 The MATERIAL generated by the UNIVERSITY in the course of the PROJECTS shall
be disclosed to PIERIS as soon as possible, completely and comprehensively,
handed over in its original form or copies thereof, and made over, along with
the use rights necessary for its exploitation. Within its legal possibilities,
UNIVERSITY shall make certain by appropriate measures that the employees report
inventions in compliance with Employee Inventions Act § 5.

 

7.8 For JOINT INVENTIONS and UNIVERSITY INVENTIONS per § 7.3.b) and c),
UNIVERSITY shall promptly inform PIERIS of reports submitted in compliance with
Employee Inventions Act § 5, indicating the date of the invention report and the
names of the persons involved. PIERIS shall promptly send to the University a
written acknowledgment indicating the date the information was received.

 

7.9 PIERIS shall advise the University whether it is interested in these
inventions. PIERIS shall provide a corresponding written statement within a
maximum of [***] after having received the information from UNIVERSITY. After a
positive assessment by PIERIS, UNIVERSITY shall claim unrestricted ownership of
the invention. UNIVERSITY shall ensure compensation of its employed inventors in
accordance with the Employee Inventions Act. If within the stated time limit
PIERIS does not assess or positively assess a reported invention, the UNIVERSITY
shall have exclusive rights to the invention concerned or to the corresponding
share in the invention.

 

7.10 The patent rights, once claimed, shall be listed in Appendix 5.

 

7.11 The exclusive licence for UNIVERSITY INVENTIONS includes the right to file
a patent or utility-patent application for such UNIVERSITY INVENTIONS in the
name of the UNIVERSITY and to use them for research, development as well as any
commercial or other exploitation.

 

7.12 “Exploitation” as defined for the purpose of this Agreement includes the
use, manufacture, out-sourced manufacture, sub-licensing, advertising,
marketing, selling, renting, leasing and any other paid-for utilisation of the
JOINT INVENTIONS and/or UNIVERSITY INVENTIONS. Paid-for utilisation also
includes valuable consideration generated by PIERIS or its sub-licensees through
the use of the contractual patent rights in connection with cross-licensing,
arm’s-length agreements and all other contracts with third parties which contain
a negative or positive licence or which are secured on the basis of court
proceedings (before a court of justice and/or an arbitration tribunal) and in
judicial and/or extrajudicial adjustment procedures. Any exploitation should
take place under standard commercial conditions. Valuable consideration does not
include R&D expenses paid by third parties to PIERIS.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 9 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.13 The Parties to this Agreement shall inform each other of any patent
infringements of which they become aware and, in the event of an infringement
and/or nullity suit, to compare notes on a

suitable approach. Neither Party shall have the obligation to take action
against infringing persons. Should UNIVERSITY prefer not to take action against
infringers, PIERIS shall be free, at its own expense, to take action against
infringements of the patent rights. In that case, PIERIS shall promptly inform
UNIVERSITY ahead of its action and UNIVERSITY shall immediately provide PIERIS
with all necessary information, carrying out measures of its own, declarations
and actions only as instructed by PIERIS.

 

7.14 [***] shall assume all reasonable or generally customary costs, [***], in
connection with the patent application ([***]), defence and enforcement
including all attorneys’ fees verifiably paid or payable in connection with
patents to which PIERIS has been granted exclusive rights, or if PIERIS itself
pursues the assigned patent rights or has given its written consent to having an
attorney handle the application and follow-up on the exclusively licensed patent
rights. The selection of appropriate attorneys shall be made by [***]. [***]
shall fully exempt the attorneys from the confidentiality obligation while
requiring them to keep [***] informed.

 

7.15 If because of the use of intellectual property rights either Party is sued
for the infringement of the rights of a third party, it shall immediately notify
the respective other Party hereto. The respective other Party shall in any such
case have the right to join in the legal dispute.

 

7.16

Should one of the Parties to this Agreement choose not to continue pursuing a
patent, it shall so advise the respective other Party hereto early enough to
enable the other Party to further pursue the patent concerned within a time
limit of [***]. The Party concerned shall offer the respective other Party the
assignment of the patent rights concerned under simultaneous recognition of a
free, non-exclusive right to use the inventions/patent rights for its own
research purposes (not including contract research for third parties nor
exploitation per § 7.12) while, if applicable, providing the other Party hereto
with the documentation needed for further pursuing the patent and submitting any
other additionally required explanations. In the event of an assignment of the
patent rights the receiving Party hereto shall exempt the other Party from its
obligations vis-à-vis the latter’s employed inventors. If the offer is accepted,
the accepting Party shall defray the cost of maintaining the patent rights
assigned to it. In addition, in the event of a reverse assignment, UNIVERSITY
shall cover the investments made by PIERIS toward the development of the patent
rights as well as all costs and fees incurred as of that date in connection with
the patent, with UNIVERSITY only having to make these payments out of royalty
income and other payments received from third parties relative to the patent, as
well as out of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 10 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  its own net proceeds analogously defined in § 9.5.4. The costs incurred by the
UNIVERSITY for continuing the patent rights as well as a reasonable risk
allowance shall be deducted from these payments.

§ 8

TERM OF THIS AGREEMENT

 

8.1 The individual PROJECT PHASES extend over a period of 24 months, to wit:
PROJECT PHASE 1 from 1 March 2003 through 28 February 2005, PROJECT PHASE 2 from
1 March 2005 through 28 February 2007, and PROJECT PHASE 3 from 1 March 2007
through 28 February 2009. If PIERIS intends to extend the Research Agreement, it
shall so inform the UNIVERSITY by 31 December 2008 at the latest. Thereupon, by
31 January 2009, UNIVERSITY shall advise in writing whether it agrees to an
extension. 8.2 The licensing provisions of this Agreement set forth in §§ 7 and
9 shall remain in effect until the patent concerned expires or at least for as
long as royalties have to be paid according to § 9, unless this Agreement is
prematurely cancelled in its entirety or for individual patents. The
stipulations regarding publication and confidentiality per §§ 5 and 6 shall
become void five years after the expiration of the specific PROJECT PHASE
concerned.

 

8.3 The Parties to this Agreement may prematurely cancel the licensing
arrangements for cause only. On the part of the UNIVERSITY, such cause exists
if, a written reminder and a reasonable deadline notwithstanding, PIERIS has
failed twice to pay the fees due according to the Agreement. The notice of
cancellation must be in writing and delivered via registered mail. PIERIS may
cancel the Licensing Agreement for individual and/or all licensed patent rights
at 3 months’ notice as of the end of a month. No such right to cancel exists
with regard to patents assigned to PIERIS, but PIERIS shall have the right to
offer such patents per 7.16 for reverse assignment to the UNIVERSITY.

§ 9

License Fees

 

9.1 In exchange for the assignment or licensing of shares in JOINT INVENTIONS
and/or UNIVERSITY INVENTIONS by UNIVERSITY to PIERIS, a remuneration along a
licence model per §§ 9.3 – 9.6 shall be payable. To the extent that it relates
to UNIVERSITY INVENTIONS, the licence model shall apply in full. In the case of
JOINT INVENTIONS, the license fee amounts shown shall be prorated according to
the proportion of the invention contributed by UNIVERSITY.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 11 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.2 The payments required per §§ 9.3 – 9.6 shall not begin until the time of the
first patent application and end upon expiration of the longest-running patent.

 

9.3 If a licensed or assigned patent is legally declared null and void, no
further license fee payments shall be due for that particular patent. PIERIS
cannot require repayment of fees paid per § 9.

 

9.4 For all patents covered under this Agreement, PIERIS shall make the
following [***] license fee payment in the year concerned (all amounts shown
below are in Euros), if no other income has been or is being generated through
sales revenues or other valuations, the total of which results in an income for
UNIVERSITY that exceeds the respective annually payable minimum license fee
according to the following table (if the total amount of such other income is
higher than the minimum license fee for a given year, the excess amount shall be
applied toward the minimum license fee for the subsequent years):

 

[***]

[***]

[***]

[***]

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

[***]

  [***] Euros      [*** ] 

 

9.5 For [***] the following amounts shall be paid:

 

  9.5.1 If the development of an anticalin is based on one or several patents
covered by this Agreement, the following [***] license fees shall be payable in
each case of [***] of an anticalin [***]:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 12 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

[***] Euros

[***] Euros

[***] Euros

[***] Euros

[***] Euros

An [***]” as defined for the purpose of this provision is [***]. A “[***]” as
defined herein refers to [***].

 

  9.5.2 In addition, a [***] payment of EUR [***] Euros [***] shall be due for
[***] based on one or several patents covered by this Agreement and shall be
payable after a [***].

 

  9.5.3 If [***] are based on one or more patents covered by this Agreement are
[***], a royalty of [***] of the

[***].

 

  9.5.4 The term [***] as defined in this Agreement refers to [***].

 

9.6 In case of [***], PIERIS shall pay the following amounts:

In each case of [***] per § 7.12 [***], PIERIS shall make a payment in the
amount of [***]) of [***] to PIERIS as the [***] to the UNIVERSITY, but at least
[***] of the [***] which the UNIVERSITY would receive as a result in the case of
[***] by PIERIS according to art. 9.5 and 9.8, limited, however, to a maximum of
[***] of the total annual revenue achieved by PIERIS in a [***].

 

9.7 In [***] per art. 7.12, PIERIS shall pay [***] of the [***] thereby achieved
or, in the event of some other exploitation, of the pecuniary-value benefits
derived via a [***].

 

9.8 If in the case of [***] per § 7.12 PIERIS has to pay a total in excess of
[***] in [***] to third parties, unrelated to [***], the UNIVERSITY shall
receive [***] according to the table below. In any such case of [***] PIERIS
shall pay an amount of [***] (see definition below) of the [***] of the [***] as
[***] to the UNIVERSITY, but at least [***] of the license fee which the
UNIVERSITY would receive as a result of [***]. [***], not exceeding, however, a
maximum of [***] of [***] PIERIS would achieve in [***]. However, that license
fee shall never be less than [***]. PIERIS shall provide the UNIVERSITY with
[***] of the amount of [***] or it shall [***].

In the event of [***] [***], the payment to UNIVERSITY shall be calculated as
follows:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 13 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

A = The [***] payable by PIERIS to the UNIVERSITY shall be [***] to PIERIS.

B = For [***] covered by this Agreement, PIERIS shall pay [***].

 

B

  

A

[***]    [***] [***]    [***] [***]    [***] [***]    [***]

 

9.9 If and to the extent that, within the framework of joint research during
PROJECT [***], public or otherwise sponsored projects are carried out, the
rights of the [***] concerned as well as the obligations of the Parties under
[***] shall [***].

 

9.10 Should PIERIS close down its business operation or face insolvency
procedures, it shall immediately notify the UNIVERSITY in writing. In the event
a petition in bankruptcy is filed, the UNIVERSITY shall have the first right of
refusal on all patents, proportional patent rights and patent applications
assigned to PIERIS.

 

9.11 As of [***] of each consecutive year, PIERIS shall [***] covered by this
Agreement. In the case of [***], PIERIS shall [***]. An account statement
prepared by [***] shall be made available to the UNIVERSITY. [***], the
UNIVERSITY may appoint an independent, sworn auditor who will review the
information provided by PIERIS, or, if [***], examine the business records of
PIERIS to obtain [***] covered by this Agreement. PIERIS shall be required to
provide the auditor with all data and materials needed for verification of the
information. In the case of [***], PIERIS shall [***] to permit an audit by the
auditor appointed by PIERIS. If the [***], PIERIS shall absorb the cost of the
audit, otherwise the UNIVERSITY shall absorb it. [***]

All payments shall be made within [***] from the payment due date. Payments per
§ 9, including the applicable value-added tax, shall be remitted

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential    Page 14    17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

into a bank account to be named by the UNIVERSITY.

The remittance shall be in EUR[***] and with indication of the bank ID number to
be provided by the UNIVERSITY.

§ 10

Liability

 

10.1 PIERIS develops and markets products, developed on the basis of this
Agreement, for its own account and without the right of participation or
opposition on the part of the UNIVERSITY. Accordingly, PIERIS [***]. When
marketing products that are also based on patents owned by UNIVERSITY, PIERIS
shall provide to the UNIVERSITY, by [***], proof of customary product liability
insurance by submitting a copy of the respectively valid insurance policy for
the products manufactured and marketed by PIERIS.

 

10.2 PIERIS shall [***].

 

10.3 The Parties hereto assume no guarantee or liability for the patentability
and the commercial exploitability of the rights that constitute the subject
matter of this Agreement. Nor do the Parties hereto assume any guarantee or
liability to the effect that the use of the patent rights under this Agreement
would not interfere with industrial patents, copyrights or other rights of third
parties nor lead to losses on the part of the licensee or of third parties.

 

10.4 The above disclaimers of liability shall be invalid in cases of malicious
intent and gross negligence on the part of the Parties or their employees.

§ 11

MISCELLANEOUS

 

11.1 This Agreement in its present wording definitively governs the relations
between the Parties with regard to the object of the Agreement. Collateral parol
evidence does not exist or is voided. A notice of cancellation, any amendments
and additions as well as a rescission of this Agreement must be in writing.
Documentation supporting the content of this Agreement as well as any waiver of
this written-form requirement must be in writing.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 15 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.2 Should one or more of the provisions of this Agreement be or become
invalid, the Parties shall be obligated to replace the invalid provisions with
other, valid provisions the financial result of which comes so close to that of
the invalid provisions that the Parties can be reasonably expected to have
signed the Agreement with that clause as well.

If such a solution cannot be found, the invalidity of one or several provisions
of the Agreement shall not affect the validity of this Agreement in its entirety
unless the significance of the invalid provisions is such that the Parties could
be reasonably expected not to have signed this Agreement without the invalid
stipulations.

 

11.3 Any disputes arising in connection with this Research and Licensing
Agreement, its interpretation or execution or its validity, relating in
particular to proprietary rights to the inventions per § 7, shall be negotiated
and finally decided in the German language, admitting of no legal appeal, by an
arbitration tribunal with three arbitrators, in accordance with the Arbitration
Rules of the Deutsche Institution für Schiedsgerichtbarkeit e.V. (DIS) [German
Institute for Arbitral Jurisdiction]. The arbitration tribunal may also make a
binding decision on the validity of this arbitration clause. The venue of
arbitration shall be Munich. The governing law shall be that of Germany.

 

11.4 Appendices 1 – 5 to this Agreement including the separately signed addenda
to Appendices 1 and 5 constitute an essential, integral part of this Agreement.

 

11.5 By having the respective project director sign the research-project
declaration form per Appendix 3, each Party hereto shall ensure that the project
director concerned is made aware of the provisions of this Agreement and commits
to abiding by these.

 

11.6 This Agreement shall also be binding on successors in title of both
Parties. Specifically, a change in the corporate or ownership structure of the
Parties shall not justify a cancellation of this Agreement for cause.

 

Freising, 26/6/2003 Freising, 04/07/2003 /s/ Martin Pöhlchen /s/ Arne Skerra
PIERIS Proteolab AG Technische Universität München (stamp: TECHNISCHE
UNIVERSITÄT MÜNCHEN) Contract Management & Legal Services

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 16 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDICES

 

Appendix 1 Project Description Appendix 2 Confidentiality Agreement /
Co-Worker’s Declaration Appendix 3 Project Director’s Countersignature Appendix
4 Material Transfer and Confidentiality Agreement Appendix 5 Patent Rights I.  
Assigned Patent Rights II.  Patent Rights exclusively licensed to PIERIS
Proteolab AG

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 17 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX 1

PROJECT DESCRIPTION

[***]

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 18 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX 2

CO-WORKER’S DECLARATION

On the Research Project titled: Advancement of the Anticalin Technology

between:

Technische Universität München

Study Group: Prof. Skerra

Chair of Biochemistry

Freising/Weihenstephan

and:

PIERIS Proteolab AG, Freising/Weihenstephan

 

Name of Co-Worker:     Mr./Ms.

 

As a co-worker participating in the above Research Project undertaken by the
Parties named, I hereby pledge to PIERIS to treat as confidential the objective
of this Research Project, the data received from PIERIS and the results of the
work performed under the joint research and development programme. I have been
informed of the confidentiality exception clauses with regard to publication per
§ 6 of the Agreement on which this Research Project is based. I have also been
advised that materials transferred by PIERIS to the University or generated in
the course of this cooperation must not be made available to third parties. I
have understood these instructions and I pledge to comply with them.

 

 

Place, Date and Co-Worker’s Signature

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 19 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX 3

To

Technische Universität München

Central Department 6 – Legal Affairs

ZA 6 – Dept. 62

Arcisstr. 21

80333 München

Re-Research Project: Advancement of the Anticalin Technology

Declaration regarding the Research Project

I am aware that outside grants provided at my request and incorporated in the
budget of the University are subject to the rules of budget compliance, unless
the Grant Agreement contains different stipulations. I have taken note that
[***]% of the project funding will be going to the University as a contribution
to its infrastructure.

In order to permit compliance with the obligations stated in the aforementioned
Agreement, I shall bind all participants in the research project, whether or not
in the employ of the University, through a signed pledge to observe the
conditions of the Agreement and to take all actions necessary for the University
to fulfil its obligations under the Agreement. All inventions generated within
the scope of the research project will be promptly reported to the University
Administration in a manner satisfying the requirements of Employee Invention Act
§ 5 sec. 1 and 2.

In addition, I shall take appropriate measures to ensure that all other
conditions of the aforementioned Agreement as well can be properly fulfilled and
that no consequential costs or other detriments arise to the University or to
the Free State of Bavaria. Any additional expenditures incurred during or upon
completion of the research project can be covered out of the outside funding
granted to that effect or out of the institute’s / department’s budget.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 20 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

(seal) Signature of Prof. Dr. Arne Skerra, Department Chair

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 21 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX 4

MATERIALS TRANSFER AND CONFIDENTIALITY AGREEMENT

[***]

 

[***] [***] [***] [***] [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 22 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Attachment A

Description of Research Project:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 23 17 July 2007



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX 5

 

1) Patent Rights assigned by the UNIVERSITY to PIERIS [***]

 

2) Patents exclusively licensed to PIERIS [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Confidential Page 24 17 July 2007